Citation Nr: 0948832	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that assigned an initial rating of 30 
percent for the Veteran's PTSD.  Jurisdiction over the case 
was subsequently returned to the RO in Pittsburgh, 
Pennsylvania.

In September 2009 the Veteran testified before the 
undersigned Veterans Law Judge in a hearing at the Pittsburgh 
RO.  A transcript of that hearing is associated with the 
claims files.


REMAND

The Board finds that further development is required before 
the appeal can be adjudicated.

The Veteran's last VA psychiatric examination was performed 
in February 2008.  The Veteran testified before the Board in 
September 2009 that his symptoms have become significantly 
worse since the last examination, and VA outpatient treatment 
records since the last examination provide clinical evidence 
of increased severity to at least some degree.

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

While the case is in Remand status the RO or the Appeals 
Management Center (AMC) should also obtain any relevant VA 
treatment records that are not already associated with the 
claims files.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
existing, outstanding medical records 
pertaining to treatment or examination of 
the Veteran's service-connected PTSD, to 
include any more recent VA treatment 
records.  

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to assess the 
current severity of the Veteran's service-
connected PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner.

All findings should be reported in detail, 
and all appropriate diagnostics should be 
performed.

The examiner should report the severity of 
the Veteran's PTSD in terms conforming to 
the appropriate rating criteria.  The 
examiner should also provide an opinion 
regarding the social and occupational 
impairment caused by the PTSD.

The supporting rationale for all opinions 
expressed must be provided in the report.

3.  The RO or the AMC should also 
undertake any other development determined 
to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


